Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This action is responsive to the application 17/581,342 filed on January 21, 2022. Claims 1-20 are pending.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 1-20 (hereafter “examined claim”) are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-20 (hereafter “patent claim”) of U.S. Patent No. 11,256,554.  Although the conflicting claims are not identical, they are not patentably distinct from each other because the claims of the instant application are merely obvious variations of the claims in the patent 11,256,554 as outlined in the table below:

Examined claim 1
A system comprising: 
     a memory; 
     at least one processor in communication with the memory; and 



     a scheduler configured to: 
          assign a network complexity weight to the first host running at least two virtualized execution environments that each expose at least one network service port, wherein the network complexity weight is based on at least one of a quantity of network service ports that the first or second virtualized execution environments expose, an address of the at least one network service port, or a scaling factor applied to the at least one network service port, 
          filter a plurality of hosts based on resource availability corresponding to each host of the plurality of hosts, 
          rank the plurality of hosts based on a respective network complexity weight corresponding to each host of the plurality of hosts, and 
          dispatch a third virtualized execution environment to a second host of the plurality of hosts based on at least one of the resource availability or the network complexity weight corresponding to the second host.
Patent claim 10
A system comprising: 
     a memory; 
     at least one processor in communication with the memory; 
     a first container and a second container running on a first host, wherein each of the first container and second container expose at least one network service port; and
     a scheduler with a plurality of scheduling components, the scheduler configured to: 
          assign a network complexity weight to the first host, wherein the network complexity weight is based on at least one of a quantity of network service ports that the first container and the second container expose, an address of the at least one network service port, and a scaling factor applied to the at least one network service port, 

          filter a plurality of hosts based on resource availability corresponding to each host of the plurality of hosts, 
          rank the plurality of hosts based on a respective network complexity weight corresponding to each host of the plurality of hosts, and 
          dispatch a third container to a second host of the plurality of hosts based on at least one of the resource availability and the network complexity weight corresponding to the second host.



	Examined claim 1 recites the broadly limitations in patent claim 10; however, the claim examined claim 1 recites limitation “virtualized execution environments” which is considered as same as the limitation recited in the patent claim 10 “first container and second container”. Therefore, it would have been obvious to patent claim 10 because of having similar limitations is obvious variation. Examined claims 2-20 recite the similar limitations of patent claims 1-9, 11-20.


Allowable Subject Matter
Claims 1-20 are allowed over prior arts.

Correspondence Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU N NGUYEN whose telephone number is (571)272-4242.  The examiner can normally be reached on M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on (571)272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU NGUYEN/Primary Examiner, Art Unit 2459